Citation Nr: 1740640	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include pes planus, big toe bunions, arthritis, hammer toes, and hallux valgus.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a right knee disorder, status post right total knee replacement.

4.  Entitlement to service connection for a low back disorder, to include degenerative disc disease (DDD), degenerative joint disease (DJD), spinal stenosis, and status post spinal fusion.
REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from August to December 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Atlanta, Georgia, Regional Office (RO). In January 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In March and September 2015, the Board remanded the appeal to the RO for additional action.



FINDINGS OF FACT

1.  The Veteran's bilateral pes planus, big toe bunions, arthritis, hammer toes, and hallux valgus did not originate in service, were not caused by any in-service injury, disease, disorder, or event, and arthritis did not manifest to a compensable degree within one year of service separation.

2.  The Veteran's fibromyalgia did not originate in service, was not caused by any in-service injury, disease, disorder, or event, and was not caused or aggravated by any service-connected disorder.

3.  The Veteran's right knee disorder, status post right total knee replacement, did not originate in service, was not caused by any in-service injury, disease, disorder, or event, was not caused or aggravated by any service-connected disorder, and arthritis did not manifest to a compensable degree within one year of service separation.

4.  The Veteran's low back DDD, DJD, spinal stenosis, and status post spinal fusion did not originate in service, were not caused by any in-service injury, disease, disorder, or event, were not caused or aggravated by any service-connected disorder, and arthritis did not manifest to a compensable degree within one year of service separation.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus, big toe bunions, arthritis, hammer toes, and hallux valgus have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for fibromyalgia have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

3.  The criteria for service connection for a right knee disorder, status post right total knee replacement have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016).

4.  The criteria for service connection for low back DDD, DJD, spinal stenosis, and status post spinal fusion have not been met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2009 notice which informed her of the evidence generally needed to support her claims; what actions she needed to undertake; and how VA would assist her in developing her claims. The September 2009 notice was issued to the Veteran prior to the March 2010 rating decision. 

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. The Board remanded this matter in September 2015 for the AOJ to determine whether the Veteran's service treatment records could have been generated and stored under any of the names she used previously, as are captioned above. Upon inquiry in December 2015, the National Personnel Records Center reported that all service treatment records were included in the electronic file previously and that research efforts had been undertaken under all of the Veteran's names. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran has been diagnosed with bilateral pes planus, bilateral big toe bunions, bilateral foot arthritis, bilateral hammer toes, bilateral hallux valgus, fibromyalgia, right knee arthritis and she subsequently had a total knee replacement, and low back DDD, DJD, spinal stenosis, and she had a spinal fusion. 

The Veteran has asserted that her bilateral foot disorder began in service when she was treated for pes planus. The Veteran also contends that her low back and right knee disorders began in service and that her low back and right knee disorders and her fibromyalgia were caused by her bilateral foot disorder.

The Veteran's service treatment records contain no evidence of any in-service treatment for or complaints of any foot disorder, low back disorder, right knee disorder, or fibromyalgia. The evidence indicates that the Veteran's disorders began many years after service separation. On a July 2009 Authorization and Consent to Release Information to VA form, the Veteran wrote that her knee pain began in 1990. A February 2008 private treatment record states that the Veteran had a history of low back pain since 2000. A possible diagnosis of fibromyalgia was first advanced in a September 2005 private treatment record. 

In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). In this regard, there is some evidence suggesting that the Veteran may be misrepresenting her symptoms. An October 2007 private treatment record states that blood work was normal and the clinician wrote that the Veteran "seems to have symptoms that are completely out of proportion to her physical findings and there is no doubt in my mind that she has a very serious psychiatric disease. It makes me wonder if most of her symptoms are produced by her psychiatric disease with sleep deprivation . . . ." Private treatment records indicate that the Veteran had bunionectomies in 1998 and 1999 and there are no records of treatment for a foot disorder prior to that time.

At her January 2015 Board hearing, the Veteran testified that she had foot problems during basic training; that the service department had a mold made for her feet which caused them to bleed, and was issued sneakers to wear in place of boots, which she wore for the duration of her military service. She stated that she was diagnosed with pes planus while in basic training and that she had deformed big toes but did not know when the deformity began. She testified that the military offered to correct her foot disorders but she was separated from service due to pregnancy before the correction could be completed. The Veteran stated that her feet were in severe pain. 

The Veteran's statements are not credible. Given the purported intensity of her pain and the need for corrective surgery, it is implausible that the Veteran would have no indications of any foot treatment from service separation in December 1984 until her bunionectomies in 1998 and 1999. 

In March 2016, the Veteran was afforded VA foot, back, knee, and fibromyalgia examinations. The Veteran reported at the examination that her back pain began in 2009. At the Veteran's knee examination, she reported that she her right knee pain began in 2008. At her fibromyalgia examination, the Veteran reported that she developed diffuse muscle pain and increased skin sensitivity in 2006-2007. The examiner opined that given the onset of many years after service separation and the lack of any treatment for or complaints of in service, the Veteran's low back disorders, right knee disorder, and fibromyalgia were less likely than not caused by service. 

At the Veteran's foot examination, she reported that she was diagnosed with pes planus in service and was provided custom arch supports which she contended "pushed out bunions." The examination report states a diagnosis of bilateral pes planus in 1984 but that diagnosis was based solely on the Veteran's report of her medical history. The examiner opined that the Veteran's bilateral foot disorders were not caused by service because there was no indication in the Veteran's service treatment records of any complaints of or treatment for a foot disorder. As the foot opinion was based solely lack of in-service treatment, this opinion is of low probative value. See Hensley v. Brown, 5 Vet. App. 155 (1993), Ledford v. Derwinski, 3 Vet. App. 87 (1992), Godfrey v. Derwinski, 2 Vet. App. 352 (1992).
 
The Veteran submitted written statements from two friends, T.B., in October 2009, and G.W., in January 2015, and her sister, in May 2016. T.B. stated that he met the Veteran 12 years prior but that she had told him about in-service foot complaints. The Veteran's sister wrote that the Veteran "never had any problems with her feet, knees, or back but after she returned home from serving in the Navy we noticed how her mobility had changed and it was very noticeable to everyone. Upon returning home she would always complain about the pain she would feel in her feet, knees, and even her back." G.W. stated that the Veteran had written letters to him while in service about foot pain and that she wore sneakers instead of boots due to her complaints. The Veteran has also submitted statements and testified at her January 2015 Board hearing that she had foot complaints in service, that cement molds were made of her feet, and that she was told to wear sneakers instead of boots. 

The statements from the Veteran's friends and sister do not outweigh the vast evidence against the Veteran's contentions. T.B. met the Veteran many years after service separation and his statement is based solely on the Veteran's reports to him many years after service. The Veteran's sister's statement did not attribute the Veteran's symptoms and mobility difficulty to any in-service event or injury and did not discuss whether her physical complaints were the result of her pregnancy. Although the statement from G.W. indicates that the Veteran reported foot complaints to him while she was in service, no competent medical provider has opined that those complaints are the cause of the Veteran's current foot disorders. The Veteran and G.W. are not competent to provide such an opinion as this opinion is not something that is capable of lay observation but, instead, requires medical expertise.

The preponderance of the evidence is against a finding that the Veteran's claimed disorders began in service or that arthritis manifested to a compensable degree within one year of service separation. Service treatment records contain no complaints of or treatment for knee, back, or foot disorders or fibromyalgia. The Veteran's VA and private treatment records indicate treatment for each of her disorders began many years after service and, at her knee, back, and fibromyalgia VA examinations, the Veteran expressly stated that those disorders began many years after service. Additionally, no competent medical provider has opined that any of the Veteran's disorders were caused by any in-service injury, event, disease, or disorder. Therefore, service connection is not warranted.

Although the Veteran has stated that her fibromyalgia and right knee and low back disorders were caused or aggravated by her bilateral foot disorder, she is not service connected for a bilateral foot disorder and, therefore, secondary service connection is also not warranted. The claims are denied.

The Veteran has asserted that her service treatment and personnel records are incomplete. VA has made multiple requests for these records and a December 2015 email message states that all available records were associated with the file. Records were searched under the Veteran's various other names and no additional records were found. Therefore, the Board concludes that the Veteran's service treatment and personnel records are complete. 

At her January 2015 Board hearing, the Veteran testified that she was told her records were destroyed in a fire in Orlando, Florida. VA records are housed at the National Personnel Record Center in St. Louis, Missouri. That facility did have a fire in 1973 and some records were destroyed. However, the Veteran served in 1984, many years after the fire took place. The Board has no knowledge of a fire in Orlando or of records being destroyed or missing. 

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18  (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). Moreover, the Veteran's account in the several relevant particulars described above is not credible and the appeal will be denied. 
ORDER

Service connection for bilateral pes planus, big toe bunions, arthritis, hammer toes, and hallux valgus is denied.

Service connection for fibromyalgia is denied.

Service connection for a right knee disorder, status post right total knee replacement is denied.

Service connection for low back DDD, DJD, spinal stenosis, and status post spinal fusion is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


